DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 28, 2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 7-10, 12-14, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over unpatentable over 20100160794 to Banet et al. (Banet) in view of Nihon Kohden Products Webpage for PWTT Pulse Wave Transit Time - a New Monitoring Parameter Developed by Nihon Kohden, copyright 1998-2003 (Nihon Kohden), US 20100241011 to McCombie et al (McCombie), US 20150073230 to Stergiou (Stergiou), Foo, J. Y. A., et al. "Measurement of pulse transit time using AT90S8535 microcontroller." Measurement 39.6 (2006): 505-511 (Foo) , US 20040087863A1 to Eide (Eide), US20120283583 to Batkin et al. (Batkin), US20040015091 to Greenwald et al. (Greenwald) and US 20100241011 to McCombie et al. (McCombie) as provided in the Patent Trial And Appeal Board decisions dated 03/07/2022 and 12/16/2021 in further view of DE4427991 to Buehrer et al. (Buehrer). 
In regards to Claims 1-5, 7-10, 12-14, 19 and 20, Banet modified teach the essential features of the claimed invention as provided in the Patent Trial And Appeal Board decisions dated 03/07/2022 and 12/16/2021, except Banet modified does not explicitly teach wherein the data output device is further configured to display a region surrounding the line graph, the region being indicative of a range of measured pulse wave transit times.  

Buehrer teaches a hemodynamics measurement apparatus for measuring blood pressure including displaying PWTT moving average (see entire document, for example page 2 "The pulse transit time signals decoupled from the heart rate in this way are processed in the signal shaping circuit 6processed. This processing includes a z-transformation of a sliding epoch or period of the last 30 s, with which the absolute measurement variable is standardized in order to compensate for intra- and inter-individual offset fluctuations." and Claim 9 "a plurality of normalized values determined by transformation are smoothed by sliding averaging in a smoothing circuit ( 47 ) and displayed by a display device ( 8 ).") and displaying a region surrounding the graph, the region being indicative of a range of measured pulse wave transit times (see entire document, for example page 3 "The value determined in this way is then limited both downwards and upwards in the clip circuit 40 , so that constantly improving curves do not have a lasting effect on the values displayed by the display device 8 . In order to calculate a bonus from this, the output signal of the clip circuit 42 , which is scaled in ms, is converted into a p-value (probability) in the circuit 42 . It is assumed here that a change in the pulse transit time by 12 ms in the course of observing the display by the display device 8is to be understood as substantial in the desired direction. Furthermore, it is stipulated that the bonus does not increase the probability by more than 35%. (Circuit 42 ). The bonus is therefore scaled in the scaling circuit 42 such that a change of 12 ms and more leads to a maximum of 35% increased probability. By back-transforming the current z-value, i.e. calculated from the 30-second time window, into a probability density, the bonus can be added and the result can be back-transformed into a z-value on the basis of the standard normal distribution in the circuit. In addition to the z-value from the current 30-second time window, the display is also determined by previous mean values in the manner described."…."In addition to the display device 8 , the smoothed signal of the circuit 47 is applied to two summing circuits 50 , 51 , of which the summing circuit 50 exclusively adds up positive z values and the summing circuit 51 exclusively adds up negative z values. The signals from the summing circuits 50 , 51 are applied to a ratio circuit 52, which may be e.g. B. forms the ratio of the sum of the negative values to the sum of the summed positive and summed negative z-values. The signal of the ratio circuit 52is applied to an additional display device 54 . The display device 54 shows a drop in blood pressure during the entire observation period as a relative value.") for the purpose of providing the patient with an indication of his blood pressure change.   

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to further modify the hemodynamics measurement apparatus and method taught by Banet modified with having the data output device configured to display a region surrounding the line graph, the region being indicative of a range of measured pulse wave transit times taught by Buehrer for the predictable purpose of providing the patient with an indication of his blood pressure change.   

Response to Applicant's Amendments and Arguments
Applicant's amendments and arguments filed April 28, 2022 have been fully considered.  As noted by Applicant in Amendment "F": 
As a result of the prior Appeal in the present application, the rejection of claims 17 and 18 was withdrawn (see Examiner’s Answer, pg. 3) and the Board issued new grounds of rejection of the remaining claims (See Decision on Appeal, pp. 10-17). The present amendment thus incorporates the features of claims 17 and 18 (including intervening claims 15 and 16) into independent claims 1 and 8, respectively. Accordingly, claims 1 and 8 presented herein comprise subject matter not subject to rejection by any prior art of record, thereby obviating the Board’s new grounds of rejection. Accordingly, claims 1 and 8 and the remaining claims dependent therefrom are believed to be in condition for allowance.

However, during a final review of the claims for Allowance, the Buehrer reference was discovered which makes the claimed invention obvious. Buehrer is a German reference and the rejection above cites the WIPO (Patentscope) translation. In addition, a translation from the European Patent Office (Espacenet) is included to facilitate Applicants review of the reference. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITCHELL E. ALTER whose telephone number is (571)270-3892. The examiner can normally be reached Monday and Tuesday, 9:00 AM to 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on 571-272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MITCHELL E. ALTER
Examiner
Art Unit 3791



/MITCHELL E ALTER/Examiner, Art Unit 3791